Exhibit 99.2 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Operating Results Three Months Ended Six Months Ended (Dollars in thousands, except per share amounts) June30, June30, 2008 2007 2008 2007 Revenues: Rental and other property $ 103,365 $ 94,194 $ 204,842 $ 183,860 Management and other fees from affiliates 1,428 1,354 2,655 2,394 104,793 95,548 207,497 186,254 Expenses: Property operating, excluding real estate taxes 26,069 22,916 50,633 44,984 Real estate taxes 8,481 7,955 16,898 15,481 Depreciation and amortization 28,683 24,630 56,417 45,786 Interest 19,781 20,491 39,964 38,757 Amortization of deferred financing costs 715 678 1,437 1,355 General and administrative 6,512 6,008 13,137 12,104 90,241 82,678 178,486 158,467 Earnings from operations 14,552 12,870 29,011 27,787 Interest and other income 2,433 2,865 5,201 5,047 Equity income co-investments 360 463 6,990 2,445 Minority interests (5,346 ) (5,069 ) (11,189 ) (10,376 ) Income before discontinued operations 11,999 11,129 30,013 24,903 Income and gain from discontinued operations, net of minority interests - 1,058 - 24,830 Net income 11,999 12,187 30,013 49,733 Dividends to preferred stockholders (2,311 ) (2,310 ) (4,621 ) (4,553 ) Net income available to common stockholders $ 9,688 $ 9,877 $ 25,392 $ 45,180 Net income per share - basic $ 0.39 $ 0.40 $ 1.02 $ 1.89 Net income per share - diluted $ 0.38 $ 0.39 $ 1.01 $ 1.83 See Company’s 10-Q for additional disclosures S-1 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Operating Results Three Months Ended Six Months Ended Selected Line Item Detail June30, June30, (Dollars in thousands) 2008 2007 2008 2007 Rental and other property Rental $ 97,401 $ 88,881 $ 193,203 $ 173,363 Other property 5,964 5,313 11,639 10,497 Rental and other property $ 103,365 $ 94,194 $ 204,842 $ 183,860 Management and other fees from affiliates Management $ 784 $ 806 $ 1,564 $ 1,587 Development and redevelopment 644 209 1,091 468 Promote interest from Fund I - 339 - 339 Management and other fees from affiliates $ 1,428 $ 1,354 $ 2,655 $ 2,394 General and administrative General and administrative $ 10,098 $ 8,653 $ 20,423 $ 17,435 Allocated to property operating expenses - administrative (2,131 ) (1,520 ) (4,360 ) (2,914 ) Capitalized to real estate (1,455 ) (1,125 ) (2,926 ) (2,417 ) Net general and administrative $ 6,512 $ 6,008 $ 13,137 $ 12,104 Interest and other income Interest income $ 900 $ 1,028 $ 2,074 $ 1,886 Lease income, net 1,533 1,837 3,127 3,161 Interest and other income $ 2,433 $ 2,865 $ 5,201 $ 5,047 Equity income in co-investments Equity income in co-investments $ 360 $ 159 $ 672 $ 94 Gain on sale of co-investment, promote interest, and fees - 304 6,318 2,351 Equity income in co-investments $ 360 $ 463 $ 6,990 $ 2,445 Minority interests Limited partners of Essex Portfolio, L.P. $ 1,321 $ 1,321 $ 3,214 $ 2,899 Perpetual preferred distributions 2,560 2,559 5,119 5,118 Third party ownership interests 339 146 598 273 DownREIT limited partners' distributions 1,126 1,043 2,258 2,086 Minority interests $ 5,346 $ 5,069 $ 11,189 $ 10,376 See Company’s 10-Q for additional disclosures S-2 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Funds From Operations Three Months Ended Six Months Ended (Dollars in thousands, except share June30, June30, and per share amounts) 2008 2007 % Change 2008 2007 % Change Funds from operations Net income available to common stockholders $ 9,688 $ 9,877 $ 25,392 $ 45,180 Adjustments: Depreciation and amortization 28,683 25,166 56,417 46,884 Gains not included in FFO - (461 ) - (14,501 ) Minority interests and co-investments (1) 1,892 1,915 4,319 4,321 Funds from operations $ 40,263 $ 36,497 $ 86,128 $ 81,884 FFO per share-diluted $ 1.46 $ 1.32 10.2 % $ 3.13 $ 3.01 3.9 % Components of the change in FFO Non-recurring items: Fund I - promote interest - (339 ) - (339 ) Income generated from TRS activities, net of taxes and expenses - (143 ) - (413 ) Joint venture - promote interest and fees - - (6,318 ) (10,068 ) Funds from operations excluding non-recurring items 40,263 36,015 79,810 71,064 FFO excluding non-recurring items per share-diluted $ 1.46 $ 1.31 11.7 % $ 2.90 $ 2.61 10.9 % Changes in recurring items: Same-property NOI $ 3,201 $ 6,468 Non-same property NOI 2,291 7,448 Management and other fees from affiliates 413 600 Interest expense and amortization of deferred financing costs 673 (1,289 ) Other items, net (2,330 ) (4,481 ) $ 4,248 $ 8,746 Weighted average number of shares outstanding diluted (2) 27,623,939 27,592,976 27,527,622 27,192,463 (1) For the three and six months ended June 30, 2008, the amounts included the following adjustments: (i) minority interest related to Operating Partnership units totaling $1.3 million and $3.2 million, respectively, (ii) depreciation add back not recognized for GAAP totaling $0.6 million and $1.1 million, respectively. (2) Assumes conversion of the weighted average operating partnership interests in the Operating Partnership into shares of the Company's common stock. See Company’s 10-Q for additional disclosures S-3 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Balance Sheets (Dollars in thousands) June30, 2008 December31, 2007 Real Estate: Land and land improvements $ 670,494 $ 670,494 Buildings and improvements 2,487,962 2,447,265 3,158,456 3,117,759 Less:accumulated depreciation (594,489 ) (541,987 ) 2,563,967 2,575,772 Real estate under development 320,671 233,445 Co-investments 66,546 64,191 2,951,184 2,873,408 Cash and cash equivalents 33,077 22,483 Marketable securities 2,503 2,017 Notes and other receivables 44,611 50,536 Other assets 21,104 20,286 Deferred charges, net 11,430 11,593 Total assets $ 3,063,909 $ 2,980,323 Mortgage notes payable $ 1,385,222 $ 1,262,873 Exchangeable bonds 225,000 225,000 Lines of credit 155,000 169,818 Other liabilities 118,962 104,442 Total liabilities 1,884,184 1,762,133 Minority interests 280,993 281,960 Series G cumulative convertible preferred stock, liquidation value 145,912 145,912 Stockholders' Equity: Common stock 2 2 Series F cumulative redeemable preferred stock, liquidation value 25,000 25,000 Additional paid-in-capital 846,688 857,109 Distributions in excess of accumulated earnings (107,983 ) (82,805 ) Accumulated other comprehensive income (loss) (10,887 ) (8,988 ) Total stockholders' equity 752,820 790,318 Total liabilities and stockholders' equity $ 3,063,909 $ 2,980,323 See Company’s 10-Q for additional disclosures S-4 E S S E XP R O P E R T YT R U S T, I N C. Debt Summary - June 30, 2008 (Dollars in thousands) Percentage of Total Debt Balance Outstanding Weighted Average Interest Rate Weighted Average Maturity In Years Mortgage notes payable Fixed rate - secured 64 % $ 1,142,124 6.2 % 5.1 Tax exempt variable (1) 14 % 243,098 3.6 % 22.0 Total mortgage notes payable 78 % 1,385,222 5.8 % 8.1 Exchangeable bonds (2) 13 % 225,000 3.6 % Line of credit - secured (3) 6 % 100,000 3.1 % Line of credit - unsecured (4) 3 % 55,000 3.5 % Total lines of credit 9 % 155,000 3.2 % Total debt 100 % $ 1,765,222 5.4 % Weighted Scheduled principal payments (excludes lines of credit) Average Interest Rate 2008 $ 88,991 6.7 % 2009 37,341 6.4 % 2010 153,591 8.1 % 2011 152,513 6.4 % 2012 31,872 5.4 % Thereafter 1,145,914 5.0 % Total $ 1,610,222 5.5 % Capitalized interest for the three and six months ended June 30, 2008 was approximately $2.9 million and $5.3 million, respectively. (1) Substantially all tax exempt variable debt is subject to interest rate protection agreements. (2) Exchangeable bonds total $225 million and mature in November 2025. This is an unsecured obligation of the operating partnership, and is fully and unconditionally guaranteed by Essex Property Trust, Inc. (3) Secured line of credit commitment is $100 million and matures in January 2009.This line is secured by eight of Essex's apartment communities. The underlying interest rate is currently the Freddie Mac Reference Rate plus .55% to .59%. (4) Unsecured line of credit commitment is $200 million and matures in March 2009. The underlying interest rate on this line is based on a tiered rate structure tied to the Company's corporate ratings and is currently at LIBOR plus 0.80%. See Company’s 10-Q for additional disclosures S-5 E S S E XP R O P E R T YT R U S T, I N C. Capitalization - June 30, 2008 (Dollars and shares in thousands, except per share amounts) Total debt $ 1,765,222 Common stock and potentially dilutive securities Common stock outstanding 24,788 Limited partnership units (1) 2,436 Options-treasury method 106 Total common stock and potentially dilutive securities 27,330 shares Common stock price per share as of June 30, 2008 $ 106.50 Market value of common stock and potentially dilutive securities $ 2,910,645 Preferred units/stock $ 304,500 Total equity capitalization $ 3,215,145 Total market capitalization $ 4,980,367 Ratio of debt to total market capitalization 35.4 % (1) Assumes conversion of all outstanding operating partnership interests in the Operating Partnership into shares of the Company's common stock. See Company’s 10-Q for additional disclosures S-6 E S S E XP R O P E R T YT R U S T, I N C. Property Operating Results - Quarter ended June 30, 2008 and 2007 (Dollars in thousands) Southern California Northern California Seattle Metro Other real estate assets (1) Total 2008 2007 % Change 2008 2007 % Change 2008 2007 % Change 2008 2007 % Change 2008 2007 % Change Revenues: Same-property revenue $ 49,023 $ 47,800 2.6 % $ 19,696 $ 17,908 10.0 % $ 16,075 $ 14,908 7.8 % $ 471 $ 487 -3.3 % $ 85,265 $ 81,103 5.1 % Non-same property revenue (2) 6,401 5,790 9,941 5,817 1,082 891 676 593 18,100 13,091 Total Revenues $ 55,424 $ 53,590 $ 29,637 $ 23,725 $ 17,157 $ 15,799 $ 1,147 $ 1,080 $ 103,365 $ 94,194 Property operating expenses: Same-property operating expenses $ 15,308 $ 14,895 2.8 % $ 6,487 $ 6,201 4.6 % $ 5,362 $ 5,114 4.8 % $ 350 $ 336 4.2 % $ 27,507 $ 26,546 3.6 % Non-same property operating expenses (2) 2,084 1,726 4,123 2,002 321 272 515 325 7,043 4,325 Total property operating expenses $ 17,392 $ 16,621 $ 10,610 $ 8,203 $ 5,683 $ 5,386 $ 865 $ 661 $ 34,550 $ 30,871 Net operating income (NOI): Same-property NOI $ 33,715 $ 32,905 2.5 % $ 13,209 $ 11,707 12.8 % $ 10,713 $ 9,794 9.4 % $ 121 $ 151 -19.9 % $ 57,758 $ 54,557 5.9 % Non-same property NOI (2) Redevelopment communities 3,214 3,183 3,148 3,167 433 330 - - 6,795 6,680 Acquired communities 1,103 881 2,670 648 328 289 - - 4,101 1,818 Other real estate assets (1) - 161 268 161 268 Total non-same property NOI 4,317 4,064 5,818 3,815 761 619 161 268 11,057 8,766 Total NOI $ 38,032 $ 36,969 $ 19,027 $ 15,522 $ 11,474 $ 10,413 $ 282 $ 419 $ 68,815 $ 63,323 Same-property operating margin 69 % 69 % 67 % 65 % 67 % 66 % 26 % 31 % 68 % 67 % Same-property turnover percentage 58 % 59 % 55 % 49 % 51 % 65 % 45 % 24 % 56 % 58 % Same-property concessions $ 361 $ 382 $ 188 $ 86 $ 105 $ 53 $ 11 $ 12 $ 665 $ 533 Average same-property concessions per turn (3) $ 220 $ 232 $ 335 $ 171 $ 166 $ 68 $ 335 $ 672 $ 232 $ 181 Net operating income percentage of total 55 % 58 % 27 % 25 % 17 % 16 % 1 % 1 % 100 % 100 % Loss to lease (4) $ 1,833 $ 4,335 $ 2,915 $ - $ 9,083 Loss to lease as a percentage of rental income 0.8 % 3.9 % 4.2 % - 2.4 % Reconciliation of apartment units at end of period Same-property apartment units 11,281 4,083 4,752 302 20,418 Consolidated Apartment Units 12,725 12,725 6,361 5,805 5,005 5,005 302 302 24,393 23,837 Joint Venture 480 480 1,575 2,101 515 515 - - 2,570 3,096 Under Development (5) 543 743 693 238 422 127 - - 1,658 1,108 Total apartment units at end of period 13,748 13,948 8,629 8,144 5,942 5,647 302 302 28,621 28,041 Percentage of total 48 % 50 % 30 % 29 % 21 % 20 % 1 % 1 % 100 % 100 % Average same-property financial occupancy 95.9 % 95.3 % 97.6 % 96.5 % 96.6 % 96.5 % 85.8 % 92.3 % 96.4 % 95.8 % (1) Other real estate assets consists of one community in Houston, TX, that is classified in same-property results and several other properties including consolidated commercial assets that are classified in non-same property results. (2) Includes properties which subsequent to April 1, 2007 were either acquired or in a stage of development or redevelopment without stabilized operations. (3) Average same-property concessions per turn is the dollar amount per unit resulting from the same-property concessions divided by the product of the same property turnover percentage times the same-property apartment units. (4) Loss to lease represents the annualized difference between market rents (without considering the impact of rental concessions) and contractual rents. These numbers include the Company's pro-rata interest in unconsolidated properties. (5) Fund II owns 395 of the units under development as of June 30, 2008. See Company’s 10-Q for additional disclosures S-7 E S S E XP R O P E R T YT R U S T, I N C. Property Operating Results - Six months ended June 30, 2008 and 2007 (Dollars in thousands) Southern California Northern California Seattle Metro Other real estate assets (1) Total 2008 2007 % Change 2008 2007 % Change 2008 2007 % Change 2008 2007 % Change 2008 2007 % Change Revenues: Same-property revenue $ 94,922 $ 92,666 2.4 % $ 38,941 $ 35,128 10.9 % $ 30,569 $ 28,139 8.6 % $ 964 $ 979 -1.5 % $ 165,396 $ 156,912 5.4 % Non-same property revenue (2) 15,248 12,670 19,325 10,386 3,517 2,649 1,356 1,243 39,446 26,948 Total Revenues $ 110,170 $ 105,336 $ 58,266 $ 45,514 $ 34,086 $ 30,788 $ 2,320 $ 2,222 $ 204,842 $ 183,860 Property operating expenses: Same-property operating expenses $ 29,693 $ 28,766 3.2 % $ 12,606 $ 11,986 5.2 % $ 10,192 $ 9,727 4.8 % $ 693 $ 689 0.6 % $ 53,184 $ 51,168 3.9 % Non-same property operating expenses (2) 4,947 3,713 7,535 3,367 1,011 707 854 1,510 14,347 9,297 Total property operating expenses $ 34,640 $ 32,479 $ 20,141 $ 15,353 $ 11,203 $ 10,434 $ 1,547 $ 2,199 $ 67,531 $ 60,465 Net operating income (NOI): Same-property NOI $ 65,229 $ 63,900 2.1 % $ 26,335 $ 23,142 13.8 % $ 20,377 $ 18,412 10.7 % $ 271 $ 290 -6.6 % $ 112,212 $ 105,744 6.1 % Redevelopment communities 8,160 8,069 6,319 6,373 1,859 1,548 - - 16,338 15,990 Acquired communities 2,141 888 5,471 646 647 394 - - 8,259 1,928 Other real estate assets (1) - 502 (267 ) 502 (267 ) Total non-same property NOI 10,301 8,957 11,790 7,019 2,506 1,942 502 (267 ) 25,099 17,651 Total NOI $ 75,530 $ 72,857 $ 38,125 $ 30,161 $ 22,883 $ 20,354 $ 773 $ 23 $ 137,311 $ 123,395 Same-property operating margin 69 % 69 % 68 % 66 % 67 % 65 % 28 % 30 % 68 % 67 % Same-property turnover percentage 53 % 52 % 51 % 48 % 46 % 58 % 36 % 26 % 51 % 52 % Same-property concessions $ 793 $ 755 $ 305 $ 185 $ 155 $ 98 $ 17 $ 26 $ 1,271 $ 1,064 Average same-property concessions per turn (3) $ 272 $ 265 $ 290 $ 191 $ 150 $ 74 $ 320 $ 677 $ 251 $ 205 Average same-property financial occupancy 95.5 % 95.4 % 97.3 % 95.9 % 96.8 % 96.1 % 88.5 % 91.3 % 96.1 % 95.6 % (1) Other real estate assets consists of one community in Houston, TX, that is classified in same-property results and several other properties including consolidated commercial assets that are classified in non-same property results. (2) Includes properties which subsequent to January 1, 2007 were either acquired or in a stage of development or redevelopment without stabilized operations. (3) Average same-property concessions per turn is the dollar amount per unit resulting from the same-property concessions divided by the product of the same property turnover percentage times the same-property apartment units. See Company’s 10-Q for additional disclosures S-7.1 E S S E XP R O P E R T YT R U S T, I N C. Revenue by County - Quarters ended June 30, 2008, June 30, 2007 and March 31, (Dollars in thousands) Average Property Rental Rates Property Revenue Property Revenue June30, June30, June30, June30, March31, Sequential Region Units 2008 2007 % Change 2008 2007 % Change 2008 % Change Southern California Ventura County 3,004 $ 1,375 $ 1,387 -0.9 % $ 12,535 $ 12,550 -0.1 % $ 12,354 1.5 % Los Angeles County 2,754 1,833 1,765 3.9 % 15,004 14,441 3.9 % 15,068 -0.4 % Orange County 2,037 1,556 1,513 2.8 % 9,514 9,292 2.4 % 9,416 1.0 % San Diego County 2,971 1,101 1,074 2.5 % 10,008 9,600 4.3 % 9,803 2.1 % Santa Barbara County 239 1,797 1,702 5.6 % 1,281 1,228 4.3 % 1,310 -2.2 % Riverside County 276 812 809 0.4 % 681 689 -1.2 % 632 7.8 % Total same-property 11,281 1,446 1,419 1.9 % 49,023 47,800 2.6 % 48,583 0.9 % Los Angeles County 1,036 1,568 4,593 4,390 4,440 3.4 % San Diego County 300 1,547 1,383 1,000 1,303 6.1 % Santa Barbara County 108 1,344 425 400 420 1.2 % Non-same property 1,444 1,561 6,401 5,790 6,163 3.9 % Northern California San Francisco MSA 175 1,799 1,678 7.2 % 963 869 10.8 % 926 4.0 % Santa Clara County 1,870 1,618 1,505 7.5 % 9,235 8,549 8.0 % 9,128 1.2 % Alameda County 200 1,324 1,226 8.0 % 826 738 11.9 % 797 3.6 % San Mateo County 768 1,620 1,369 18.3 % 3,773 3,089 22.1 % 3,662 3.0 % Contra Costa County 1,070 1,493 1,445 3.3 % 4,899 4,663 5.1 % 4,732 3.5 % Total same-property 4,083 1,589 1,461 8.8 % 19,696 17,908 10.0 % 19,245 2.3 % Santa Clara County 578 1,496 2,499 1,419 2,534 -1.4 % Alameda County 916 1,260 3,501 3,229 3,343 4.7 % Contra Costa County 650 1,579 3,110 705 2,982 4.3 % Other 134 1,212 831 464 525 58.3 % Non-same property 2,278 1,406 9,941 5,817 9,384 5.9 % Seattle Metro Total same-property 4,752 1,084 1,000 8.4 % 16,075 14,908 7.8 % 15,861 1.3 % Non-same property 253 1,335 1,082 891 1,068 1.3 % Other real estate assets 302 594 590 0.7 % 471 487 -3.3 % 494 -4.7 % Total same-property revenue 20,418 $ 1,378 $ 1,318 4.6 % $ 85,265 $ 81,103 5.1 % $ 84,183 1.3 % Total non-same property revenue 3,975 $ 1,457 $ 18,100 $ 13,091 38.3 % $ 16,615 8.9 % See Company’s 10-Q for additional disclosures S-8 E S S E XP R O P E R T YT R U S T, I N C. Revenue by County - Six months ended June 30, 2008 and 2007 (Dollars in thousands) Average Property Rental Rates Property Revenue Region Units YTD 2008 YTD 2007 % Change YTD 2008 YTD 2007 % Change Southern California Ventura County 3,004 $ 1,379 $ 1,379 0.0 % $ 24,889 $ 24,945 -0.2 % Los Angeles County 2,754 1,832 1,757 4.3 % 30,071 28,855 4.2 % Orange County 2,037 1,543 1,504 2.6 % 18,930 18,369 3.1 % San Diego County 2,616 1,078 1,051 2.6 % 17,128 16,655 2.8 % Santa Barbara County 239 1,793 1,686 6.3 % 2,591 2,448 5.8 % Riverside County 276 822 812 1.2 % 1,313 1,394 -5.8 % Total same-property 10,926 1,454 1,418 2.5 % 94,922 92,666 2.4 % Los Angeles County 1,036 1,573 9,034 8,691 San Diego County 655 1,530 5,370 3,571 Santa Barbara County 108 1,259 844 408 Non-same property 1,799 1,501 15,248 12,670 Northern California San Francisco MSA 175 1,782 1,657 7.5 % 1,889 1,719 9.9 % San Mateo County 768 1,597 1,332 19.9 % 7,435 5,997 24.0 % Santa Clara County 1,870 1,609 1,492 7.8 % 18,362 16,900 8.7 % Alameda County 200 1,312 1,213 8.2 % 1,624 1,470 10.5 % Contra Costa County 1,070 1,488 1,436 3.6 % 9,631 9,042 6.5 % Total same-property 4,083 1,575 1,445 9.0 % 38,941 35,128 10.9 % Santa Clara County 578 1,481 5,033 2,753 Alameda County 916 1,244 6,843 6,449 Contra Costa County 650 1,576 6,093 705 Other 134 992 1,356 479 Non-same property 2,278 1,379 19,325 10,386 Seattle Metro Total same-property 4,560 1,071 985 8.7 % 30,569 28,139 8.6 % Non-same property 445 1,260 3,517 2,649 Other real estate assets 302 596 591 0.8 % 964 979 -1.5 % Total same-property revenue 19,871 $ 1,378 $ 1,311 5.1 % $ 165,396 $ 156,912 5.4 % Total non-same property revenue 4,522 $ 1,415 $ 39,446 $ 26,948 See Company’s 10-Q for additional disclosures S-8.1 E S S E XP R O P E R T YT R U S T, I N C. Development Pipeline - June 30, 2008 (Dollars in millions) Estimated Units Estimated retail sq. feet (1) Total Costs Incurred to Date Estimated Remaining Costs Estimated Total Cost Construction Start Construction Complete Initial Occupancy Stabilized Operations Development Projects Project Name Location Belmont Station (2) Los Angeles, CA 275 - $ 70.7 $ 7.0 $ 77.7 Jan-06 Aug-08 Aug-08 Jun-09 The Grand Oakland, CA 238 7,800 69.7 26.5 96.2 Dec-06 Dec-08 Jan-09 Sep-09 Fourth Street Berkeley, CA 171 15,500 15.8 53.6 69.4 Apr-08 Feb-10 Feb-10 Aug-10 Joule Broadway (3) Seattle, WA 295 29,100 20.5 83.8 104.3 May-08 Sep-10 Jul-10 May-11 Tasman Place Sunnyvale, CA 284 48,300 24.6 114.3 138.9 Feb-09 Mar-11 Apr-11 Nov-11 Consolidated - Development Projects 1,263 100,700 201.3 285.2 486.5 Development Projects - Fund II Project Name Location Eastlake 2851 Seattle, WA 127 9,300 33.4 2.0 35.4 Aug-06 Jun-08 Apr-08 Aug-08 Studio 40-41 Studio City, CA 149 - 38.8 21.8 60.6 Jun-07 Jun-09 Mar-09 Aug-09 Cielo Chatsworth, CA 119 - 18.1 21.3 39.4 Jun-07 May-09 May-09 Sep-09 Fund II - Development Projects 395 9,300 90.3 45.1 135.4 Total - Development Projects 1,658 110,000 291.6 330.3 621.9 Predevelopment Projects Project Name Location Essex-Hollywood Hollywood, CA - Sep-09 Sep-11 Sep-11 Mar-12 Cadence Campus San Jose, CA - Jan-10 Sep-13 Jan-12 Jul-14 Main Street (3) Walnut Creek, CA - Jan-10 Jan-12 Jan-12 Jul-12 Total - Predevelopment Projects 1,018 - 92.8 224.1 316.9 Land Held for Future Development (4) Project Name Location City Centre Moorpark, CA 200 - Citiplace San Diego, CA 141 - Park Boulevard (5) Palo Alto, CA 27 - 90 Archer San Jose, CA 42 - View Pointe Newcastle, WA 24 - Total - Other Projects 434 - 26.6 - 26.6 Grand Total - Development Pipeline 3,110 110,000 $ 411.0 $ 554.4 $ 965.4 (1) Certain apartment community developments include retail space, and the Company has included the total estimated retail square footage for each development project. (2) Estimated total development costs increased $6.6 million from Q1 2008 due to an increase in estimated capitalized interest and other costs, as a result of the delay in the estimated completion of the development and projected lease-up time of the community. (3) The Company has entered intotwo joint venture development projects with third-parties to develop these properties.Essex has a 50% interest in thetwo projects. (4) The Company owns land in various stages of entitlement that is being held for future development. (5) The Company has entered into an option agreement to sellthis land parcel to a third-party.During the option period the Company will continue to complete the entitlement process. See Company’s 10-Q for additional disclosures S-9 E S S E XP R O P E R T YT R U S T, I N C. Redevelopment Pipeline - June 30, 2008 (Dollars in thousands) Total Estimated Estimated NOI Q2 2008 Incurred Remaining Total Redevelopment For the quarter ended Rehab Units Region/Project Name Units To Date Cost Cost Start Date Q2 2008 Q2 2007 Vacancy Loss completed Approved - Redevelopment Projects (1) Marina Cove, Santa Clara, CA 292 $ 2,299 $ 7,559 $ 9,858 Jun-07 Foothill Commons, Bellevue, WA 360 1,765 17,039 18,804 Jun-07 Woodland Commons, Bellevue, WA 236 1,694 10,085 11,779 Jun-07 888 5,758 34,683 40,441 Active - Redevelopment Projects Southern California Avondale at Warner Center, Woodland Hills, CA 446 11,330 2,740 14,070 Oct-04 $ 1,309 $ 1,372 $ - 198 Pathways, Long Beach, CA 296 7,751 3,009 10,760 Jun-06 910 889 53 214 Highridge, Rancho Palos Verdes, CA 255 3,661 12,902 16,563 Jan-07 995 923 2 9 997 22,742 18,651 41,393 3,214 3,184 55 421 Northern California The Montclaire - Phase I - III, Sunnyvale, CA 390 11,553 3,579 15,132 Aug-06 1,032 995 140 315 Boulevard, Fremont, CA 172 8,314 573 8,887 Sep-06 350 419 41 121 Bridgeport, Newark, CA 184 4,268 318 4,586 Oct-06 465 501 6 9 City View (Wimbledon Woods), Hayward, CA (2) 560 7,330 2,020 9,350 Oct-06 1,301 1,251 - 3 1,306 31,465 6,490 37,955 3,148 3,166 187 448 Seattle Metro Sammamish View, Bellevue, WA (2) 153 3,887 - 3,887 Dec-05 433 330 - 153 153 3,887 - 3,887 433 330 - 153 Total Active - Redevelopment Projects 2,456 58,094 25,141 83,235 6,795 6,680 242 1,022 Consolidated - Redevelopment Projects 3,344 63,852 59,824 123,676 6,795 6,680 242 1,022 Redevelopment Projects - Fund II Regency Tower - Phase I - II, Oakland, CA 178 3,799 677 4,476 Nov-05 402 350 2 101 The Renaissance, Los Angeles, CA 168 4,377 963 5,340 Oct-06 696 475 18 168 Fund II - Redevelopment Projects 346 8,176 1,640 9,816 1,098 825 20 269 Grand Total - Redevelopment Pipeline 3,690 $ 72,028 $ 61,464 $ 133,492 $ 7,893 $ 7,505 $ 262 1,291 (1) These projects have been approved and redevelopment activity has commenced but as of Q2 2008 the communities have stabilized operations, and therefore they are classified in same-property operations. (2) These communities were restabilized during the end of third quarter of 2007, and will be included in same-property operations starting the fourth quarter of 2008. See Company’s 10-Q for additional disclosures S-10 E S S E XP R O P E R T YT R U S T, I N C. Co-investments - June 30, 2008 Essex Total Fund Property Revenue for NOI for the three (Dollars in thousands) Book Original Debt the three months ended % months ended % Value Cost Units Amount 2008 2007 Change 2008 2007 Change Joint Ventures Essex Apartment Value Fund II, L.P. (Fund II) (1) Southern California Parcwood, Corona, CA 312 $ 25,136 Renaissance, Los Angeles, CA 168 23,127 Total Southern California 480 48,263 $ 2,139 $ 1,920 11.4 % $ 1,363 $ 1,142 19.4 % Northern California Alderwood Park, Newark, CA 96 7,010 Carlmont Woods, Belmont, CA 195 12,803 Davey Glen, Belmont, CA 69 6,654 Enclave, San Jose, CA 637 79,907 Harbor Cove, Foster City, CA 400 34,523 Regency Tower, Oakland, CA 178 10,963 Total Northern California 1,575 151,861 7,041 6,562 7.3 % 4,431 3,770 17.5 % Seattle Metro Echo Ridge, Snoqualmie, WA 120 13,148 Morning Run, Monroe, WA 222 13,596 Tower @ 801, Seattle, WA 173 19,153 Total Seattle Metro 515 45,898 1,999 1,960 2.0 % 1,252 1,209 3.6 % Total - Operating Communities 2,570 246,022 $ 11,179 $ 10,443 7.0 % $ 7,046 $ 6,121 15.1 % Fund II - Development Pipeline (2) Eastlake 2851 on Lake Union, Seattle, WA 127 24,735 Studio 40-41, Studio City, CA 149 13,740 Cielo, Chatsworth, CA 119 4,320 Total - Development Communities 395 42,795 Total - Fund II $ 60,563 $ 512,953 2,965 $ 288,817 Capitalized costs 720 61,283 Other (3) 5,263 $ 66,546 (1) The Company has a 28.2% interest as a general partner and limited partner in Fund II, and may earn promote income if Fund II exceds cetain financial return benchmarks. (2) See S-9 for more detail about the Fund II Development Pipeline. (3) Included in other investments is a development joint venture in preliminary stages located in Southern California with a carrying value of$4.7 million and a real estate technology investment. See Company’s 10-Q for additional disclosures S-11 E S S E XP R O P E R T YT R U S T, I N C. Summary of Consolidated Co-Investments and Minority Interest - June 30, (Dollars in thousands) The Company enters into co-investment transactions with third party developers, owners and investors of apartment communities.In accordance with GAAP, the Company consolidates certain of these co-investment transactions, resulting in minority interests corresponding to the ownership interest of the third-party developer, owner or investor. The following table summarizes the consolidated co-investments and minority interest: Operations for the quarter ended Balance as of June30, 2008 June30, 2008 Investment in Related Minority DownREIT Operating Real Estate Debt Interest Units (1) Revenue Expenses NOI DownREITs: Anchor Village $ 12,290 $ 10,750 $ 2,429 111,154 $ 766 $ 320 $ 446 Barkley Apartments 9,069 4,829 2,359 80,302 638 196 442 Brookside Oaks 34,564 14,017 3,974 99,073 728 222 506 Capri at Sunny Hills 17,843 19,037 3,930 167,365 619 166 453 Brentwood (Hearthstone) 15,270 20,601 2,568 58,884 621 185 436 Hidden Valley (2) 40,552 33,109 6,089 62,647 1,348 359 989 Highridge Apartments 24,497 44,807 6,171 300,438 1,396 401 995 Montejo Apartments 9,000 5,766 1,447 34,624 491 122 369 Thomas Jefferson 27,051 19,738 7,067 62,873 741 287 454 Treehouse Apartments 11,731 7,764 3,299 75,700 623 191 432 Valley Park Apartments 15,904 9,835 1,275 56,633 742 161 581 Villa Angelina Apartments 20,459 13,300 3,003 57,709 991 224 767 238,230 203,553 43,611 1,167,402 9,704 2,834 6,870 Joint Ventures - Operating (3) 115,353 - 22,020 3,406 1,389 2,017 Joint Ventures - Development (4) 43,000 14,395 14,500 Operating Limited Partnership Units 74,172 Perpetual Preferred Units (5) 126,690 Balance as of June 30, 2008 $ 280,993 (1) Represents the number of DownREIT units that are currently outstanding.Generally, DownREIT units can be redeemed at the holder's election for cash equal to the current price of Essex's common stock. (2) The Company has a 75% interest in this community and a joint venture parter has a 25% interest. (3) There are two consolidated operating communities with joint venture partners.The Company has an 85% interest in one community located in Northern California, and the Company has a 75% interest in one community located in Southern California. (4) There are two consolidated joint venture development projects and the Company has 50% interest in these projects. In accordance with GAAP, the Company consolidates these projects. (5) Includes Series B and D Cumulative Redeemable Preferred Units with an existing distribution rate of 7.875% and can be redeemed at the Company's option on December 31, 2009 and July 28, 2010, respectively. See Company’s 10-Q for additional disclosures S-12 E S S E XP R O P E R T YT R U S T, I N C. Income From Discontinued Operations and Selected Financial Data - June 30, (Dollars in thousands) Income from Discontinued Operations For the three and six months ended June 30, 2007, the Company sold condominium units at Peregrine Point, and during the three months ended March 31, 2007, the Company sold the City Heights property which was consolidated in accordance with FIN 46R.Income from discontinued operations for these periods also includes operating results for the four Portland communities sold in December 2007.For the six months ended June 30, 2008, no properties were sold and none were classified as held for sale. Three Months Ended Six Months Ended June30, June30, 2008 2007 2008 2007 Rental revenues $ - $ 2,202 - $ 5,699 Interest and other income - - - 290 Revenues - 2,202 - 5,989 Property operating expenses - (893 ) - (2,318 ) Interest expense - - - (417 ) Depreciation and amortization - (536 ) - (1,098 ) Minority interests - - - (58 ) Income from real estate sold - - - (58 ) Expenses - (1,429 ) - (3,891 ) Gain on sale - 303 - 79,222 Subordination fees - - - 10,290 Minority interests - (18 ) - (66,780 ) Net gain on sale of real estate - 285 - 22,732 Income from discontinued operations $ - $ 1,058 - $ 24,830 Common Stock Equivalents Q2 2008 YTD 2008 Actual Weighted Avg. Weighted Avg. As of 6/30/08 Common Shares 24,768,626 24,758,276 24,787,569 Stock Options 131,549 137,848 105,759 Exchangeable Bonds 253,651 135,952 66,500 Weighted Avg. Shares Diluted - EPS 25,153,826 25,032,076 24,959,828 Operating Limited Partnership Units 2,470,113 2,495,546 2,436,168 Weighted Avg. Shares Diluted - FFO 27,623,939 27,527,622 27,395,996 See Company’s 10-Q for additional disclosures S-13 ESSEX PROPERTY TRUST, INC. Real Estate Information as of June 30, 2008 Square Year Year Property Age of Property Name Address City State Units Footage Acquired Built Ownership Property APARTMENT COMMUNITIES NORTHERN CALIFOFNIRA Santa ClaraCounty 1 Pointe at Cupertino 19920 Olivewood Street Cupertino CA 116 135,200 1998 1963 EPLP 45 1 Carlyle, The 2909 Nieman Boulevard San Jose CA 132 129,200 2000 2000 EPLP 8 1 Enclave, The 4355 Renaissance Drive San Jose CA 637 525,463 2005 1998 Fund II 10 1 Esplanade 350 East Taylor St. San Jose CA 278 279,000 2004 2002 EPLP 6 1 Waterford, The 1700 N. First Street San Jose CA 238 219,600 2000 2000 EPLP 8 1 Le Parc 440 N. Winchester Avenue Santa Clara CA 140 113,200 1994 1975 EPLP 33 1 Marina Cove 3480 Granada Avenue Santa Clara CA 292 250,200 1994 1974 EPLP 34 1 Bristol Commons 732 E. Evelyn Avenue Sunnyvale CA 188 142,600 1995 1989 EPLP 19 1 Brookside Oaks 1651 Belleville Way Sunnyvale CA 170 119,900 2000 1973 DownREIT 35 1 Magnolia Lane 113 South Mary Avenue Sunnyvale CA 32 31,541 2007 2001 EPLP 7 1 Montclaire 450 N. Mathilda Avenue Sunnyvale CA 390 294,100 1988 1973 EPLP 35 1 Summerhill Park 972 Corte Madera Avenue Sunnyvale CA 100 78,500 1988 1988 EPLP 20 Tasman Place 315 Tasman Drive Sunnyvale CA 284 265,296 EPLP 1 Thomas Jefferson 107 South Mary Avenue Sunnyvale CA 156 110,824 2007 1969 DownREIT 39 1 Windsor Ridge 825 E. Evelyn Avenue Sunnyvale CA 216 161,800 1989 1989 EPLP 19 11 % 3,085 2,591,128 AlamedaCounty Fourth Street 700 University Avenue Berkeley CA 171 146,255 EPLP 1 Stevenson Place 4141 Stevenson Blvd. Fremont CA 200 433,100 2000 1975 EPLP 32 1 Boulevard 40001 Fremont Blvd. Fremont CA 172 131,200 1996 1978 EPLP 30 1 City View 25200 Carlos Bee Blvd. Hayward CA 560 462,400 1998 1975 EPLP 33 1 Regency Tower 1130 Third Ave. Oakland CA 178 140,900 2005 1975 Fund II 33 The Grand 100 Grand Avenue Oakland CA 238 205,026 EPLP 1 Bridgeport 36826 Cherry Street Newark CA 184 139,000 1987 1987 EPLP 21 1 Alderwood Park Apartments 37057 Magnolia Street Newark CA 96 74,624 2006 1987 Fund II 21 5 % 1,390 1,381,224 ContraCostaCounty 1 San Marcos Hilltop Drive at Richmond Pkwy Richmond CA 432 407,600 2003 2003 EPLP 5 1 Bel Air 2000 Shoreline Drive San Ramon CA 462 391,000 1995 1988 EPLP 20 1 Foothill Gardens 1110 Harness Drive San Ramon CA 132 155,100 1997 1985 EPLP 23 1 Twin Creeks 2711-2731 Morgan Drive San Ramon CA 44 51,700 1997 1985 EPLP 23 1 Canyon Oaks 1 Amberstone Lane San Ramon CA 250 237,894 2007 2005 EPLP 3 1 Mill Creek at Windermere 2100 Waterstone Place San Ramon CA 400 381,060 2007 2005 EPLP 3 6 % 1,720 1,624,354 San MateoCounty 1 Carlmont Woods 2515 Carlmont Drive Belmont CA 195 107,200 2004 1971 Fund II 37 1 Harbor Cove 900 E. Hillsdale Blvd. Foster City CA 400 306,600 2004 1971 Fund II 37 1 Davey Glen 200 Davey Glen Road Belmont CA 69 65,974 2006 1962 Fund II 46 1 Hillsdale Garden 3421 Edison Avenue San Mateo CA 697 611,505 2006 1948 JV - 81.5% 60 1 Belmont Terrace 1606 Continetals Way Belmont CA 71 72,951 2006 1974 EPLP 34 5 % 1,432 1,164,230 San Francisco and MarinCounties 1 Mt. Sutro Terrace Apartments 480 Warren Drive San Francisco CA 99 64,000 1999 1973 EPLP 35 1 Vista Belvedere 15 Red Hill Circle Tiburon CA 76 78,300 2004 1963 EPLP 45 1 % 175 142,300 Other 1 Tuscana 315 Mt. Oso Tracy CA 30 29,088 2007 2007 EPLP 1 1 Harvest Park 2327 Summercreek Drive Santa Rosa CA 104 116,628 2007 2004 EPLP 4 1 % 134 145,716 35 Total Northern California 29 % 7,936 7,019,864 1983 25 1 SOUTHERN CALIFORNIA Los AngelesCounty 1 Hampton Court 1136 N. Columbus Avenue Glendale CA 83 71,500 1999 1974 EPLP 34 1 Hampton Place 245 W. Loraine Street Glendale CA 132 141,500 1999 1970 EPLP 38 1 Marbrisa 1809 Termino Ave. Long Beach CA 202 122,800 2002 1987 EPLP 21 1 Pathways 5945 E. Pacific Coast Hwy. Long Beach CA 296 197,700 1991 1975 EPLP 33 1 Bunker Hill 222 and 234 S. Figueroa St. Los Angeles CA 456 346,600 1998 1968 EPLP 40 1 Cochran Apartments 612 South Cochran Los Angeles CA 58 51,400 1998 1989 EPLP 19 1 Kings Road 733 North Kings Road Los Angeles CA 196 132,100 1997 1979 EPLP 29 1 Marbella 600 South Detroit Street Los Angeles CA 60 50,108 2005 1991 EPLP 17 Belmont Station 1302 West 2nd St. Los Angeles CA 275 225,000 EPLP 1 Park Place 400 S. Detroit Street Los Angeles CA 60 48,000 1997 1988 EPLP 20 1 Windsor Court 401 S. Detroit Street Los Angeles CA 58 46,600 1997 1988 EPLP 20 1 Renaissance 630 South Masselin Avenue Los Angeles CA 168 154,268 2006 1990 Fund II 18 1 Marina City Club 4333 Admiralty Way Marina Del Rey CA 101 127,200 2004 1971 EPLP 37 1 Mirabella 13701 Marina Point Drive Marina Del Rey CA 188 176,800 2000 2000 EPLP 8 1 Monterra del Mar 280 E. Del Mar Boulevard Pasadena CA 123 74,400 1997 1972 EPLP 36 1 Monterra del Rey 350 Madison Pasadena CA 84 73,100 1999 1972 EPLP 36 1 Monterra del Sol 280 South Euclid Pasadena CA 85 69,200 1999 1972 EPLP 36 1 Fountain Park 13141 Fountain Park Drive Playa Vista CA 705 608,900 2004 2002 EPLP 6 1 Highridge 28125 Peacock Ridge Drive Rancho Palos Verde CA 255 290,200 1997 1972 DownREIT 36 Studio 40-41 4043 Radford Avenue Studio City CA 149 127,238 Fund II 1 Coldwater Canyon 4250 Codlwater Canyon Studio City CA 39 34,125 2007 1979 EPLP 29 1 Walnut Heights 20700 San Jose Hills Road Walnut CA 163 146,700 2003 1964 EPLP 44 1 Avondale at Warner Center 22222 Victory Blvd. Woodland Hills CA 446 331,000 1999 1970 EPLP 38 15 % 3,958 3,294,201 VenturaCounty 1 Camarillo Oaks 921 Paseo Camarillo Camarillo CA 564 459,000 1996 1985 EPLP 23 1 Camino Ruiz Square 105 Camino Ruiz Camarillo CA 160 105,448 2006 1990 EPLP 18 1 Mountain View 649 E. Las Posas Road Camarillo CA 106 83,900 2004 1980 EPLP 28 Cielo Topanga Blvd Chatsworth CA 119 125,400 Fund II 1 Mariner's Place 711 South B Street Oxnard CA 105 77,200 2000 1987 EPLP 21 1 Tierra Vista Rice and Gonzales Oxnard CA 404 387,100 2001 2001 EPLP 7 1 Monterey Villas 1040 Kelp Lane Oxnard CA 122 122,100 1997 1974 EPLP 34 1 Meadowood 1733 Cochran Street Simi Valley CA 320 264,500 1996 1986 EPLP 22 1 Hidden Valley 5065 Hidden Park Court Simi Valley CA 324 310,900 2004 2004 DownREIT 4 1 Lofts at Pinehurst,The 1021 Scandia Avenue Ventura CA 118 71,100 1997 1971 EPLP 37 1 Hillcrest Park 1800 West Hillcrest Drive Newbury Park CA 608 521,900 1998 1973 EPLP 35 1 Pinehurst 3980 Telegraph Road Ventura CA 28 21,200 2004 1973 EPLP 35 1 Woodside Village 675 Providence Ave. Ventura CA 145 136,500 2004 1987 EPLP 21 11 % 3,004 2,560,848 Santa BarbaraCounty 1 Chimney Sweep 775 Camino Del Sur Drive Goleta CA 91 2006 1967 EPLP 41 1 CBC 6721 El Colegio Drive Goleta CA 148 2006 1962 EPLP 46 1 Hope Ranch (Continental Apartments) 3968-3974 & 3999 Via Lucero Santa Barbara CA 108 2007 1965 EPLP 43 Hope Ranch (Lucero Village) 3968-3974 & 3999 Via Lucero Santa Barbara CA 2007 1973 EPLP 35 1 % 347 306,608 2 SOUTHERN CALIFORNIA (cont'd) OrangeCounty 1 Barkley Apartments 2400 E. Lincoln Ave. Anahiem CA 161 139,800 2000 1984 DownREIT 24 1 Valley Park Apartments 17300 Euclid Ave. Fountain Valley CA 160 169,700 2001 1969 DownREIT 39 1 Capri at Sunny Hills 2341 Daphne Place Fullerton CA 100 128,100 2001 1961 DownREIT 47 1 Wilshire Promenade 141 West Wilshire Avenue Fullerton CA 149 128,000 1997 1992 EPLP 16 1 Montejo Apartments 12911 Dale St. Garden Grove CA 124 103,200 2001 1974 DownREIT 34 1 Huntington Breakers 21270 Beach Boulevard Huntington Beach CA 342 241,700 1997 1984 EPLP 24 1 Hillsborough Park 1501 South Beach Boulevard La Habra CA 235 215,500 1999 1999 EPLP 9 1 Trabuco Villas 25362 Mosswood Way Lake Forest CA 132 131,000 1997 1985 EPLP 23 1 Fairways Apartments 2 Pine Valley Lane Newport Beach CA 74 107,100 1999 1972 EPLP 36 1 Villa Angelina 201 E. Chapman Ave. Placentia CA 256 217,600 2001 1970 DownREIT 38 1 Brentwood Apartment Homes 2301 E. Santa Clara Ave. Santa Ana CA 140 154,800 2001 1970 DownREIT 38 1 Treehouse Apartments 2601 N. Grand Ave. Santa Ana CA 164 135,700 2001 1970 DownREIT 38 8 % 2,037 1,872,200 San DiegoCounty 1 Alpine Country 2660 Alpine Blvd. Alpine CA 108 81,900 2002 1986 EPLP 22 1 Alpine Village 2055 Arnold Way Alpine CA 306 254,400 2002 1971 EPLP 37 1 Bonita Cedars 5155 Cedarwood Rd. Bonita CA 120 120,800 2002 1983 EPLP 25 1 Cambridge 660 F. St. Chula Vista CA 40 22,100 2002 1965 EPLP 43 1 Woodlawn Colonial 245-255 Woodlawn Ave. Chula Vista CA 159 104,500 2002 1974 EPLP 34 1 Mesa Village 5265 Clairemont Mesa Blvd. Clairemont CA 133 43,600 2002 1963 EPLP 45 1 Coral Gardens 425 East Bradley El Cajon CA 200 182,000 2002 1976 EPLP 32 1 Tierra del Sol/Norte 989 Peach Ave. El Cajon CA 156 117,000 2002 1969 EPLP 39 1 Grand Regency 2050 E. Grand Ave. Escondido CA 60 42,400 2002 1967 EPLP 41 1 Mira Monte 10360 Maya Linda Rd. Mira Mesa CA 355 262,600 2002 1982 EPLP 26 1 Country Villas 283 Douglas Drive Oceanside CA 180 179,700 2002 1976 EPLP 32 1 Mission Hills 218 Rancho Del Oro Oceanside CA 282 244,000 2005 1984 EPLP 24 1 Bluffs II, The 6466 Friars Road San Diego CA 224 126,700 1997 1974 EPLP 34 1 Summit Park 8563 Lake Murray Blvd. San Diego CA 300 229,400 2002 1972 EPLP 36 1 Vista Capri - North 3277 Berger Ave. San Diego CA 106 51,800 2002 1975 EPLP 33 1 Carlton Heights 9705 Carlton Hills Blvd. Santee CA 70 48,400 2002 1979 EPLP 29 1 Shadow Point 9830 Dale Ave. Spring Valley CA 172 131,200 2002 1983 EPLP 25 1 Cardiff by the Sea 2170 Carol View Drive Cardiff CA 300 284,460 2007 1986 EPLP 22 12 % 3,271 2,526,960 RiversideCounty 1 Parcwood 1700 Via Pacifica Corona CA 312 270,000 2004 1989 Fund II 19 1 Devonshire Apartments 2770 West Devonshire Ave. Hemet CA 276 207,200 2002 1988 EPLP 20 2 % 588 477,200 68 Total Southern California 49 % 13,205 11,038,017 1978 30 3 SEATTLE METROPOLITAN AREA 1 Cedar Terrace 3205 115th Ave. NE Bellevue WA 180 174,200 2005 1984 EPLP 24 1 Emerald Ridge 3010 118th Avenue SE Bellevue WA 180 144,000 1994 1987 EPLP 21 1 Foothill Commons 13800 NE 9th Place Bellevue WA 360 288,300 1990 1978 EPLP 30 1 Palisades, The 13808 NE 12th Bellevue WA 192 159,700 1990 1977 EPLP 31 1 Sammamish View 16160 SE Eastgate Way Bellevue WA 153 133,500 1994 1986 EPLP 22 1 Woodland Commons 13700 NE 10th Place Bellevue WA 236 172,300 1990 1978 EPLP 30 1 Canyon Pointe 1630 228th St. SE Bothell WA 250 210,400 2003 1990 EPLP 18 1 Inglenook Court 14220 Juanita Drive, NE Bothell WA 224 183,600 1994 1985 EPLP 23 1 Salmon Run at Perry Creek 2109 228th Street SE Bothell WA 132 117,100 2000 2000 EPLP 8 1 Stonehedge Village 14690 143rd Blvd., NE Bothell WA 196 214,800 1997 1986 EPLP 22 1 Park Hill at Issaquah 22516 SE 56th Street Issaquah WA 245 277,700 1999 1999 EPLP 9 1 Wandering Creek 12910 SE 240th Kent WA 156 124,300 1995 1986 EPLP 22 1 Bridle Trails 6600 130th Avenue, NE Kirkland WA 108 99,700 1997 1986 EPLP 22 1 Evergreen Heights 12233 NE 131st Way Kirkland WA 200 188,300 1997 1990 EPLP 18 1 Morning Run 18463 Blueberry Lane Monroe WA 222 221,786 2005 1991 Fund II 17 1 Laurels at Mill Creek 1110 164th Street SE Mill Creek WA 164 134,300 1996 1981 EPLP 27 1 Anchor Village 9507 49th Avenue West Mukilteo WA 301 245,900 1997 1981 DownREIT 27 1 Castle Creek 7000 132nd Place, SE Newcastle WA 216 191,900 1998 1998 EPLP 10 1 Brighton Ridge 2307 NE 4th Street Renton WA 264 201,300 1996 1986 EPLP 22 1 Fairwood Pond 14700 SE Petrovitsky Rd. Renton WA 194 189,200 2004 1997 EPLP 11 1 Forest View 650 Duvall Ave. NE Renton WA 192 182,500 2003 1998 EPLP 10 Joule Broadway 523 Broadway Avenue, East Seattle WA 295 191,109 JV - 50% 1 The Cairns 420 Yale Avenue Seattle WA 100 70,806 2007 2006 EPLP 2 1 Fountain Court 2400 4th Street Seattle WA 320 207,000 2000 2000 EPLP 8 1 Linden Square 13530 Linden Avenue North Seattle WA 183 142,200 2000 1994 EPLP 14 Eastlake 2851 2833 - 2851 Eastlake Avenue Seattle WA 127 234,086 Fund II 1 Maple Leaf 7415 5th Avenue, NE Seattle WA 48 35,500 1997 1986 EPLP 22 1 Spring Lake 12528 35th Avenue, NE Seattle WA 69 42,300 1997 1986 EPLP 22 1 Wharfside Pointe 3811 14th Avenue West Seattle WA 142 119,200 1994 1990 EPLP 18 1 Tower @ 801 801 Pine Street Seattle WA 173 118,500 2005 1970 Fund II 38 1 Echo Ridge 34907 SE Kinsey Street Snoqualmie WA 120 124,359 2005 2000 Fund II 8 29 Total Seattle Metropolitan Area 21 % 5,520 4,714,651 1989 19 OTHER REAL ESTATE ASSETS 1 St. Cloud Apartments 6525 Hilcroft Houston TX 302 306,800 2002 1968 40 1 Total Other Real Estate Assets 1 % 302 306,800 1968 40 133 Apartment Communities 100 % 26,963 23,079,332 (1) 8 Apartment Communities Under Construction 1,658 1,063,005 (2) Avg. square footage 856 Definitions for Property Ownership Avg. units per property 203 EPLP The Company has a 100% ownership in the community. Avg. age of property 26 Fund II The community is owned by Fund II.The Company has a 28.2% interest in Fund II which is accounted for using the equity method of accounting. (1) Includes 44,318 square feet of retail or commercial space (2) Includes 100,700 square feet of estimated retail or commercial space DownREIT The Company holds a 1% special limited partner interest in the partnerships which owns the community.In accordance with GAAP, the Company consolidates this community. JV - 81.5% The Company has a 81.5% ownership in this community and is consolidated. JV - 50% The Company has a 50% ownership in this development and is consolidated. OTHER REAL ESTATE ASSETS Manufactured Housing Communities Green Valley 2130 Sunset Dr. Vista CA 157 pads 2002 1973 EPLP Recreational Vehicle Parks Circle RV 1835 E. Main St. El Cajon CA 179 spaces 2002 1977 EPLP Vacationer 1581 E. Main St. El Cajon CA 159 spaces 2002 1973 EPLP Office Buildings Essex Corporate Headquarter Bldg. 925 E. Meadow Dr. Palo Alto CA 17,400 1997 1988 EPLP Derian Office Building 17461 Derian Av. Irvine CA 110,000 2000 1983 EPLP Essex Southern Cal. Office Building 22110-22120 Clarendon St. Woodland Hills CA 38,940 2001 1982 EPLP River Oaks 535 - 575 River Oaks San Jose CA 262,500 2007 1990 EPLP Hollywood 6230 Sunset Blvd. Los Angeles CA 35,000 2006 1938 EPLP 463,840 4 Essex Markets Forecast 2008: Supply, Jobs and Apartment Market Conditions Residential Supply* Job Forecast** Forecast Market Conditions*** Market New MF Supply % of Total Stock New SF Supply % of Total Stock Est.New Jobs Dec-Dec % Growth Estimated Y-o-Y Rent Growth Estimated Year End Occupancy Seattle 4,500 1.2% 8,000 1.2% 28,000 1.9% 7.00% 96.00% San Francisco 3,100 0.9% 800 0.2% 13,000 1.3% 5.50% 96.50% Oakland 2,100 0.8% 3,400 0.5% 10,000 1.0% 4.00% 95.00% San Jose 2,000 1.0% 1,600 0.4% 15,000 1.6% 7.00% 96.00% No. Cal. 7,200 0.8% 5,800 0.4% 38,000 1.3% 5.5% 96.0% Ventura 600 1.2% 700 0.3% -1,600 -0.6% -5.00% 94.00% Los Angeles 8,200 0.6% 6,400 0.3% 10,000 0.2% 2.00% 95.00% Orange 3,700 1.0% 2,000 0.3% -5,000 -0.3% 2.00% 95.00% San Diego 3,100 0.8% 3,100 0.5% 5,000 0.4% 2.50% 95.00% So. Cal. 15,600 0.7% 12,200 0.4% 8,400 0.1% 2.00% 94.75% All data is an Essex Forecast U.S. Economic
